Citation Nr: 1544648	
Decision Date: 10/20/15    Archive Date: 10/29/15

DOCKET NO.  14-11 846	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to an effective date earlier than May 7, 2012 for the grant of service connection for bilateral hearing loss.  

2.  Entitlement to an effective date earlier than May 7, 2012 for the grant of service connection for tinnitus.

3.  Entitlement to a compensable initial evaluation for bilateral hearing loss.  


ATTORNEY FOR THE BOARD

Shana Z. Siesser, Counsel



INTRODUCTION

The Veteran served on active duty from November 1963 to November 1966.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in May 2013 by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.
 
The Veteran's paper claims file and electronic folders in Virtual VA and the Veterans Benefits Management System (VBMS) have been reviewed in conjunction with the disposition of the issues on appeal. The Veteran's electronic folder in VVA includes VA treatment records that were considered by the RO in the March 2014 statement of the case.  Otherwise, the electronic folders contain duplicative or irrelevant documents.


FINDINGS OF FACT

1.  The Veteran's initial claims of service connection for bilateral hearing loss and tinnitus were received by the VA on May 7, 2012.

2. No communication was received prior to May 7, 2012, that could be interpreted as an informal or formal claim of entitlement to service connection for bilateral hearing loss or tinnitus.

3.  The Veteran has demonstrated, at worst, Level I hearing acuity in the right ear and Level I in the left ear.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an effective date prior to May 7, 2012, for the grant of service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 5110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.400, 3.816 (2015).

2.  The criteria for entitlement to an effective date prior to May 7, 2012, for the grant of service connection for tinnitus have not been met.  38 U.S.C.A. §§ 5110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.400, 3.816 (2015).

3.  The criteria for a compensable rating for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1-4.14, 4.85, 4.86, Diagnostic Code 6100 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

Upon receipt of an application for a service connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). As part of this duty, the Veteran should be advised of the elements of a disability rating and an effective date.  Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007). 

The issues on appeal stem from disagreement with the initial effective dates and rating assigned following the grant of service connection in a May 2013 rating decision.  Once service connection is granted, additional VCAA notice is not required, and any defect in the notice is not prejudicial. Goodwin v. Peake, 22 Vet. App. 128, 137 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); see also VAOPGCPREC 8-2003 (December 22, 2003). 

With respect to the duty to assist, the RO has secured the Veteran's service treatment records (STRs), VA treatment records, and VA examinations from January 2013 and February 2014.  The Veteran has submitted personal statements.  The last VA examination rating the severity of the Veteran's service-connected bilateral hearing loss disorder was in February 2014.  The record is thus adequate as the Veteran has not asserted, and the evidence does not suggest, that this condition has worsened since that time.  See 38 C.F.R. § 3.327(a) (2015); Palczewski v. Nicholson, 21 Vet. App. 174, 182-83; VAOPGCPREC 11-95.  The Board finds the VA examination is adequate for the issue on appeal as it includes a thorough audiological examination that addresses the relevant rating criteria and a discussion of the effects of his hearing loss on his daily life.  Therefore, a new VA is not warranted.  

The Board is therefore satisfied that the RO has provided all assistance required by the VCAA.  38 U.S.C.A. § 5103A (West 2014).  Hence, there is no error or issue that precludes the Board from addressing the merits of the issues on appeal.     
 

II. 	Law and Analysis

Earlier Effective Date

The effective date for an award of service connection is the day following separation from active service or the date entitlement arose, if the claim is received within one year after separation from service; otherwise, the effective date is the later of the date of receipt of claim or the date of entitlement to service connection arose.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(b)(2).

A claim is defined as "a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit."  38 C.F.R. § 3.1(p) (2015).  An informal claim is "[a]ny communication or action indicating an intent to apply for one or more benefits."  38 C.F.R. § 3.155(a) (2014). VA must look to all communications from a claimant that may be interpreted as applications or claims - formal and informal - for benefits and is required to identify and act on informal claims for benefits.  Servello v. Derwinski, 3 Vet. App. 196, 198 (1992).

The Veteran contends that he is entitled to an effective date earlier than May 7, 2012 for the grant of service connection for bilateral hearing loss and tinnitus.  In his March 2014 substantive appeal, he requested an effective date of November 1966, the date of his discharge from service as the disabilities had been existence since that time. 

The relevant facts are not in dispute in this case.  The Veteran separated from service in November 1966.  Although he filed a claim for education benefits in the 1970s, there are no other documents in his claims file until he filed his first benefits claim with VA on May 7, 2012, seeking service connection for hearing loss.  In a January 2013 VA examination, the examiner found that hearing loss was related to the Veteran's service, and tinnitus was related to that hearing loss.  Accordingly, in a May 2013 rating decision, the RO granted service connection for hearing loss and tinnitus, effective May 7, 2012.

Because the Veteran's claim was received more than one year after his separation from military service, as noted previously, the effective date will be the later of the date of claim or the date that entitlement arose.  See 38 C.F.R. § 3.400.  Here, the date of claim is May 7, 2012.  No other document in the claims file indicates an intent to file a claim.  The date of entitlement is January 16, 2013, the date of the VA examination that determined the Veteran's hearing loss and tinnitus were related to active service.  Accordingly, an effective date prior to May 7, 2012 is not warranted.  .

The Veteran contends that his hearing loss and tinnitus began in service and therefore, he is entitled to an effective from the date of discharge from service.  Even assuming that the evidence showed entitlement to service connection at that time (which requires more than just a current disability), the later of the date of claim and the date of entitlement remains May 7, 2012.  Therefore, an effective date earlier than May 7, 2012, for bilateral hearing loss and tinnitus is not warranted. 

In reaching the above conclusions, the benefit of the doubt doctrine was considered. However, as a preponderance of the evidence is against these claims, this doctrine is not for application. See 38 U.S.C.A. § 5107 (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Increased Rating

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4. The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service. The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating. 38 C.F.R. § 4.7. 

In considering the severity of a disability, it is essential to trace the medical history of the Veteran. 38 C.F.R. §§ 4.1, 4.2, 4.41. Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present. 38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991). While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings. 

Where a claimant appeals the initial rating assigned following an award of service connection, evidence contemporaneous with the claim for service connection and with the rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence "used to decide whether an [initial] rating on appeal was erroneous." Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence obtained during the appeal period indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found. Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007). 

The Veteran's bilateral hearing loss is currently assigned a noncompensable evaluation pursuant to 38 C.F.R. § 4.85, Diagnostic Code 6100.

In evaluating service-connected hearing loss, disability ratings are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are performed.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Evaluations of bilateral hearing loss range from noncompensable to 100 percent based on an organic impairment of hearing acuity, as measured by controlled speech discrimination tests in conjunction with the average hearing threshold, as measured by puretone audiometric tests in the frequencies of 1000, 2000, 3000, and 4000 cycles per second.  The rating schedule establishes 11 auditory acuity levels designated from Level I for essentially normal hearing acuity through Level XI for profound deafness. 

VA audiological evaluations are conducted using a controlled speech discrimination test together with the results of puretone audiometry tests.  The vertical line in Table VI represents 9 categories of the percentage of discrimination based on a controlled speech discrimination test.  The horizontal columns in Table VI represent 9 categories of decibel loss based on the puretone audiometry test.  The numeric designation of impaired hearing (Levels I through XI) is determined for each ear by intersecting the vertical row appropriate for the percentage of discrimination and the horizontal column appropriate to the puretone decibel loss.  The percentage evaluation is found from Table VII by intersecting the vertical column appropriate for the numeric designation for the ear having the better hearing acuity and the horizontal row appropriate for the numeric designation for the level for the ear having the poorer hearing acuity.  For example, if the better ear had a numeric designation of Level "V" and the poorer ear had a numeric designation of Level "VII" the percentage evaluation is 30 percent.  See 38 C.F.R. § 4.85 (includes Tables VI, VIA, and VII). 

Regulations also provide that in cases of exceptional hearing loss, i.e., when the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz ) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral. Each ear will be evaluated separately.  38 C.F.R. § 4.86(a).  The provisions of 38 C.F.R. § 4.86(b) further provide that when the puretone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz , the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or VIa, whichever results in the higher numeral. That numeral will then be evaluated to the next higher Roman numeral.

In considering the evidence of record under the laws and regulations set forth above, the Board finds that the Veteran is not entitled to a higher evaluation for his bilateral hearing loss.



The Veteran underwent a VA audiological examination in January 2013.  The puretone thresholds, in decibels, were as follows: 


1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right
10
30
80
80
Left
15
35
65
75

The Veteran's puretone averages were 50 in the right and 48 in the left.  Maryland CNC Word List Speech Recognition testing was conducted and word recognition ability was 100 percent in the right ear and 100 percent in the left ear.  These results equate to an assignment of Level I hearing in the right ear and Level I in the left ear, which merits a noncompensable rating using Table VI. 

At a VA audiological examination in February 2014, the puretone thresholds, in decibels, were as follows: 


1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right
10
25
90
75
Left
15
45
70
85

The Veteran's puretone averages were 50 in the right and 54 in the left.  Maryland CNC Word List Speech Recognition testing was conducted and word recognition ability was 94 percent in the right ear and 100 percent in the left ear.  The Veteran reported that he had difficulty hearing well and that his wife has complained of him not being able to hear, particularly when out to dinner, the Veteran cannot hear all conversation.  These results equate to an assignment of Level I hearing in both ears, which warrants a noncompensable rating using Table VI.  

As neither the 2013 or 2014 testing indicates an increased evaluation, none is warranted.  The Board has also considered the provisions of 38 C.F.R. § 4.86, but these testing results indicate that the alternative table is not applicable.  Likewise, there is no basis to assign staged ratings, as the criteria for a compensable rating have not been met for any period since the grant of service connection.

The Board has also considered the evidence of record showing that the Veteran has difficulty hearing, particularly with background noise.  Although the Board finds his statements to be competent and credible, it finds that these factors do not provide sufficient evidence on which to award a higher rating for bilateral hearing loss.  Disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered.  See Lendenmann, 3 Vet. App. at 349.  In this case, as explained above, the numeric designations correlate to a noncompensable disability rating.  For these reasons and bases, the Board finds that the preponderance of the evidence is against a compensable schedular rating for bilateral hearing loss. 

The Board has considered the application of other various provisions, including 38 C.F.R. § 3.321(b)(1), for exceptional cases where schedular evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Shinseki, 573 F.3d 1366 (Fed. Cir. 2009). 

Here, the rating criteria reasonably describe the Veteran's disability and symptomatology.  He has complained of difficulty hearing conversations and understanding speech, especially with background noise.  Difficulty understanding speech due to hearing loss is contemplated by Diagnostic Code 6100.  In this regard, the Board notes that the rating criteria for hearing loss are based, at least partially, on speech recognition scores.  Furthermore, Diagnostic Code 6100 provides for higher ratings for more severe impairment of hearing.  Based on the foregoing, the Board finds that the rating criteria clearly contemplate the Veteran's disability picture. They include symptomatology of the type reported by the Veteran and by medical professionals on clinical evaluation.  Therefore, the threshold factor for extraschedular consideration under step one of Thun has not been met. As the disability picture is contemplated by the Rating Schedule, the assigned schedular ratings are adequate. Therefore, referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1).


ORDER

Entitlement to an effective date prior to May 7, 2012, for the grant of service connection for bilateral hearing loss, is denied.

Entitlement to an effective date prior to May 7, 2012, for the grant of service connection for tinnitus, is denied.

Entitlement to an initial compensable rating for bilateral hearing loss is denied.



____________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


